Citation Nr: 1829462	
Decision Date: 06/08/18    Archive Date: 06/27/18

DOCKET NO.  15-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a chronic sinus disability.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active duty from August 2005 to March 2010.  These matters are on appeal from a March 2012 rating decision.

A February 2016 rating decision granted service connection for irritable bowel syndrome (IBS) and assigned a noncompensable rating.  In January 2017, the Veteran's representative filed a Notice of Disagreement on VA Form 21-0958 in which the Veteran disagreed with the disability ratings assigned for IBS.  A Statement of the Case was issued in October 2017 as to this issue, however, as there is no indication that the Veteran has filed a substantive appeal at this time and the time period for which the Veteran has to file his substantive appeal has not yet expired, the claim for an increased rating for IBS is not currently before the Board and will not be addressed.


FINDING OF FACT

In a January 16, 2018 statement, which was each received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issues of entitlement to service connection for a chronic sinus disability, a bilateral knee disability, and a right hip disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a chronic sinus disability, a bilateral knee disability, and a right hip disability, by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

 The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a January 2018 written statement, the Veteran withdrew the claims of entitlement to service connection for a chronic sinus disability, a bilateral knee disability, and a right hip disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and these are dismissed.


ORDER

The issues of entitlement to service connection for a chronic sinus disability, a bilateral knee disability, and a right hip disability, are dismissed.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


